Citation Nr: 1435333	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-06 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for residuals of left knee strain/sprain.  

2.  Entitlement to an increased (compensable) rating for limitation of extension of the left knee for the period prior to September 2, 2011.  

3.  Entitlement to an increase in a 10 percent rating for limitation of extension of the left knee for the period since September 2, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied an increase in a 10 percent rating for residuals of left knee strain/sprain.  

In February 2009, the Veteran appeared at a personal hearing at the RO.  

In August 2011, the Board remanded this appeal for further development.  

A June 2012 RO decision granted separate service connection and a 10 percent rating for limitation of extension of the left knee, effective September 2, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board as set forth on the title page.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a February 2013 decision, the Board denied the Veteran's claim for an increase in a 10 percent rating for residuals of left knee strain/sprain.  The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Veteran's representative before the Court and VA's General Counsel filed a joint motion which requested that the Board's decision be vacated and remanded.  A February 2014 Court Order granted the motion.  

In statements on appeal, the Veteran raised the issues of entitlement to service connection for a back disability and entitlement to an increase in a 10 percent rating for postoperative residuals of a left great toe deformity.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's residuals of left knee strain/sprain are manifested by arthritis with some limitation of motion (flexion was no worse than 70 degrees), and no instability.  

2.  For the period prior to September 2, 2011, the Veteran's limitation of extension of the left knee was manifested by arthritis with some limitation of extension (extension was no worse than 10 degrees).  

3.  For the period since September 2, 2011, the Veteran's limitation of extension of the left knee is manifested by arthritis with some limitation of extension (extension was no worse than 10 degrees).  


CONCLUSION OF LAW

1.  The criteria for an increase in a 10 percent rating for residuals of left knee strain/sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5260 (2013).  

2.  The criteria for a 10 percent rating, but no higher, for limitation of extension of the left knee for the period prior to September 2, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).  

3.  The criteria for an increase in a 10 percent rating for limitation of extension of the left knee for the period since September 2, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in November 2006, May 2008 and August 2011 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in June 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in May 2008.  VA examinations were conducted in December 2006, August 2008, and September 2011.  The record does not reflect that the examinations are inadequate for deciding these claims.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  The RO created a staged rating for the rating based on limitation of extension.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5020 provides that synovitis shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  

Limitation of flexion of a leg to 60 degrees warrants a zero percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a zero percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum) are not applicable in this case, as the evidence does not show that the Veteran has any of those conditions.  Specifically, the treatment records and the December 2006, August 2008, and September 2011 VA orthopedic examinations do not demonstrate any objective finding of ankylosis of the left knee.  Additionally, no treatment record or report or VA examination demonstrates any objective finding of dislocation of the semilunar cartilage, removal of semilunar cartilage, genu recurvatum, nor any impairment of the tibia and fibula.  

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2013).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, VA's General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Factual Background

Private and VA treatment records dated from December 2005 to June 2006 show treatment for multiple disorders.  

A December 2006 VA orthopedic examination report noted that the Veteran's claims file was not available.  The Veteran reported that he had pain in his left knee on and off whenever he would walk for one or two miles.  He also stated that he would experience stiffness and swelling in his left knee, and that his left knee would give out, once in a while.  The Veteran denied that he had any locking of the knee.  He indicated that he would have flare-ups of pain once a week that would last from two to three hours, and that his pain would go from a zero out of ten, to a ten out of ten.  It was noted that the Veteran walked with the help of a cane because of his back condition.  The Veteran denied that he had any episodes of subluxation or dislocation.  The Veteran maintained that he had been unemployed since 1997 after he suffered and accident with injuries to his cervical spine and left shoulder.  

The examiner reported, as to range of motion of the Veteran's bilateral knees, that extension was zero degrees and that flexion was from zero to 140 degrees.  The examiner stated that there was no evidence of pain on motion and that range of motion remained the same after five repetitions.  There was no redness, edema, effusion or swelling.  The examiner indicated that there was no meniscal or ligamentous instability.  It was noted that x-rays of the knees were performed in November 2006 and were reported as normal.  The diagnoses included chronic left knee sprain.  

Private and VA treatment records dated from January 2007 to April 2008 show that the Veteran was treated for disorders including left knee problems.  For example, a July 2007 VA treatment entry indicated that the Veteran was asking for physical therapy to strengthen his left knee.  He stated that he had osteoarthritis in his left knee and that he had arthroscopic surgery years ago.  He indicated that his left knee seemed weak and that it would give out on him.  It was noted that examination of the extremities showed no edema and no peripheral cyanosis.  The assessment included (left) knee osteoarthritis with weakness.  The examiner reported that physical therapy was ordered.  

An August 2007 VA physical therapy consultation report noted that the Veteran reported that he had undergone previous arthroscopic surgery to the left knee.  The Veteran indicated that his left knee would give out at times with associated falls.  He reported current symptoms of left knee pain.  It was noted that an x-ray of the Veteran's left knee related an impression of a normal examination.  The examiner reported that there was pain with palpation of the Veteran's left knee at the medial join line.  It was noted that the anterior/posterior Drawer test was negative.  The examiner indicated that there was increased excursion at the medial collateral ligament, but that such was comparable, bilaterally.  It was noted that crepitus was present with left knee active range of motion and that there was also pain present with left knee active range of motion.  The examiner stated that strength for both knees for flexion and extension was 4/5.  The examiner indicated that flexion of the left knee was 120 degrees and that extension was minus 20 degrees.  The Veteran was fitted with a knee brace.  

Records from the SSA indicate that the Veteran was receiving disability compensation.  An October 2007 SSA decision indicated that the Veteran had severe impairments of major depression; posttraumatic stress disorder; a mood disorder; status post microdiscectomy and foramanectomy; degenerative disc disease at L4-L5; and left shoulder rotator cuff tendonitis.  

An August 2008 VA orthopedic examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he continued to have problems with increasing left knee pain.  He stated that he had occasional left knee pain, but also stiffness, and that his main complaint was with the left knee giving out.  He indicated that he had occasional pain, particularly in cold weather, and that he would have an aching feeling.  He stated that the pain could range from a five to a ten out of ten.  The Veteran indicated that he had weakness in the left knee.  He stated that he had swelling in the past, but that he had no heat or redness.  He maintained that he did have a feeling of a feeling of giving way and he reported he had fallen on occasion.  It was noted that he had no locking, fatigability or lack of endurance.  

The Veteran reported that he had periodic flare-ups of left knee pain which was particularly bothersome in the winter.  He stated that his left knee would give out on any occasion when he was not wearing his knee brace, but that he did not like to wear the brace all the time because it made his knee weaker.  The Veteran reported he had additional limitation of motion during flare-ups of pain.  It was noted that the Veteran was wearing a hinged brace on the left knee.  

The examiner reported that there was no dislocation of the Veteran's left knee and that there was questionable recurrent subluxation based on the Veteran's reported symptoms.  The examiner indicated that examination of the left knee revealed no swelling.  The examiner maintained that there was no lateral or medial instability on varus and valgus stress testing.  It was noted that there was negative McMurray's test and that distal sensory testing was intact.  As to range of motion of the Veteran's left knee, the examiner indicated that extension was zero degrees with active and passive range of motion, respectively, and that flexion was from zero to 120 degrees with active and passive range of motion, respectively.  The examiner indicated that after five repetitions, extension was zero degrees and flexion was from zero to 120 degrees after five repetitions.  There was no additional limitation of joint function on repetitive testing.  It was noted that an x-ray of the left knee was interpreted as being normal.  The diagnoses included remote history of hyperextension injury to the left knee, chronic left knee strain, and chronic recurrent left knee pain.  

The Veteran testified at a February 2009 RO hearing that his left knee was painful.  He stated that he was limited in his standing and that he could not drive a vehicle with a clutch.  He indicated that he was no longer able to run cross country or hike.  The Veteran reported that he had a service dog, but that the dog was not prescribed by a physician.  The Veteran testified that the service dog kept him from falling as the dog was able to sense when the he was about to fall.  The Veteran stated that he used a cane to walk.  He indicated that his left knee used to give out all the time, but that he did not push himself anymore where the knee would go out on a regular basis.  

VA treatment records dated from November 2009 to March 2011 refer to continued treatment.  

The most recent VA orthopedic examination report (examination conducted on September 2, 2011) noted that the Veteran reported that his left knee had progressively worsened since 2008.  He stated that he felt he may have arthritis.  He indicated that he could no longer cross country ski, hike or walk long distances.  The Veteran maintained that he felt as if the left knee would give out.  He reported that did not use a service dog anymore due to public complaints to him, but that he used a cane for his knee and back.  The Veteran reported flare-ups of pain that impacted the function of his left knee.  He described the flare-ups as like a needle going between his knee.  He stated that he could not walk or move during his flare-ups.  He stated that the flare-ups were daily and that the pain was reported was a nine out of ten.  

As to range of motion of the Veteran's left knee, the examiner indicated that flexion was to 70 degrees with objective evidence of pain beginning at 70 degrees.  The examiner indicated that extension was to 5 degrees with objective evidence of pain beginning at 5 degrees.  The examiner indicated that repetitive motion testing did not result in any decrease in the range of motion for flexion, but that extension was further limited to 10 degrees.  The examiner indicated that the Veteran had less movement than normal in his left knee, as well as weakened movement, pain on movement, and swelling.  The examiner reported that joint stability testing revealed that there was no anterior instability or posterior instability, but that there was 1+ medial-lateral instability of the left knee.  The examiner maintained that there was no evidence of, or history of, recurrent patellar subluxation or dislocation.  It was noted that the Veteran did not have a meniscus or semilunar cartilage condition.  The examiner stated that the Veteran used a cane and that he used to wear a brace.  The examiner indicated that the Veteran underwent arthroscopic surgery of the left knee and that there was numbness at the medial aspect of the patella.  There was no x-ray evidence of patellar subluxation.  

The diagnoses were left knee strain; left knee arthroscopy; and a remote history of hyperextension of the left knee noted pursuant to an August 2008 examination.  The examiner indicated that the Veteran's left knee condition did not impact his ability to work.  It was noted that the Veteran was unemployed, but not as a result of his knee problem, and that he reported that he was unemployed due to back problems and mental health problems.  

A January 2012 VA treatment entry noted that the Veteran reported that he experienced left knee pain.  He indicated that the left knee pain tended to be anteromedial in location and that it was exacerbated by weight bearing activity.  It was noted that the Veteran did not report significant swelling or instability.  It was noted that an x-ray study from September 2011 revealed some compromise in the medial tibiofemoral compartment.  The examiner indicated that examination of the Veteran's left knee revealed minimal effusion.  The examiner stated that left knee range of motion was from approximately 10 degrees to 100 degrees, actively, and from 5 degrees to 110 degrees, passively.  There was no evidence of anteroposterior or mediolateral instability and mild genu varum was noted.  The assessment included left knee osteoarthritis.  A brace was to be provided to manage the left knee arthritis.  

A subsequent January 2012 VA treatment report noted that the Veteran reported that he had left knee pain which tended to be anteromedial in location.  He stated that the pain was exacerbated by weight bearing activity.  It was noted that the Veteran did not report significant swelling or instability.  The examiner indicated that left knee range of motion was from 10 degrees to 100 degrees, actively, and from 5 degrees to 110 degrees, passively.  The examiner reported that no significant joint line effusion was defected and that there was no significant joint line tenderness.  The examiner indicated that there was no evidence of anteroposterior or mediolateral instability, and that mild genu varum was noted.  The assessment included left knee osteoarthritis.  
Analysis

The RO has assigned a 10 percent rating for residuals of left knee strain/sprain, as well as a separate 10 percent rating for limitation of extension of the left knee for the period since September 2, 2011.  The RO did not assign a separate 10 percent rating for limitation of extension of the left knee for the period prior to September 2, 2011.  The February 2014 joint motion requires that the Board address the earlier period for the limitation of extension period as well.

The evidence of record shows that the Veteran's left knee has arthritis established by x-ray findings throughout the pendency of the appeal, or for the periods both prior to and subsequent to September 2, 2011.  Although there is no specific x-ray report of record referring to left knee arthritis, a July 2007 VA treatment entry, as well as January 2012 treatment entries, all referred to osteoarthritis of the Veteran's left knee.  Therefore, the Board will find that the Veteran has arthritis of the left knee.  

As noted above, the RO has assigned a separate 10 percent rating for limitation of extension of the left knee for the period since September 2, 2011, but did not assign a separate rating prior to September 2, 2011.  The Board observes that for periods prior to and since September 2, 2011, the range of motion, as to flexion, reported pursuant to the December 2006, August 2008 VA orthopedic, and September 2, 2011 examinations, as well as pursuant to the probative treatment records, would be rated zero percent if rated under the limitation of motion Diagnostic Code 5260, although the presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  

The December 2006 VA orthopedic examination report noted that range of motion of the Veteran's left knee was from zero to 140 degrees.  The examiner reported that there was no evidence of pain on motion and that the range of motion remained the same after five repetitions.  Additionally, an August 2008 VA orthopedic examination report noted that that extension was zero degrees with active and passive range of motion, respectively, and that flexion was from zero to 120 degrees with active and passive range of motion, respectively.  The examiner indicated that after five repetitions, extension was 0 degrees and flexion was from zero to 120 degrees after five repetitions.  There was no additional limitation of joint function on repetitive testing.  

The Board notes that an August 2007 VA physical consultation report indicated that flexion of the Veteran's left knee was 120 degrees and that extension was minus 20 degrees.  The Board observes, however, that although the examiner referred to extension of minus 20 degrees, all other reports of record, including those subsequent to September 2, 2011, show extension of 10 degrees or less.  There is also no evidence that the examiner used a goniometer when evaluating the Veteran's range of motion at that time.  The Board finds that the limitation of extension that was reported pursuant to the August 2007 treatment report is not representative of the Veteran's limitation of extension based on the other evidence of record.

The September 2, 2011 VA examination report noted that the Veteran had flare-ups of pain that impacted the function of this left knee.  He stated that during flare-ups, he could not walk or move.  The examiner reported, as to range of motion of the Veteran's left knee, that the examiner indicated that flexion was to 70 degrees with objective evidence of pain beginning at 70 degrees.  The examiner stated that extension was to 5 degrees with objective evidence of pain beginning at 5 degrees.  The examiner indicated that repetitive motion testing did not result in any decrease in the range of motion for flexion but extension was further limited to 10 degrees.  

Additionally, a January 2012 VA treatment entry noted that the Veteran reported that he experienced left knee pain.  The examiner stated that left knee range of motion was approximately 10 degrees to 100 degrees, actively, and 5 degrees to 110 degrees, passively.  A subsequent January 2012 VA treatment report indicated that left knee range of motion was from 10 degrees to 100 degrees, actively, and from 5 degrees to 110 degrees, passively.  

The Board observes that even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that left knee flexion is limited to the degree required for a 20 percent rating under Diagnostic Code 5260 for the periods prior to and since September 2, 2011.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  

The Board observes that the Veteran has had left knee arthritis throughout the pendency of the appeal.  He has also variously complained of left knee pain with range of motion both prior to and since September 2, 2011.  Therefore, in light of the evidence of record, and according the benefit of the doubt to the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent rating for limitation of extension of the left knee for the period prior to September 2, 2011 under Diagnostic Code 5261.  See also Burton, 25 Vet. App. at 1.  

As the Veteran was noted to have extension of 10 degrees pursuant to the September 2, 2011 VA orthopedic examination report, as well as the January 2012, treatment entries, he clearly had compensable limitation of extension subsequent to September 2, 2011 pursuant to Diagnostic Code 5261.  The Veteran has not been shown to have flexion limited to 45 degrees as required for a separate compensable rating under Diagnostic Code 5260.  The Board notes that even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that left knee extension is limited to the degree required for a 20 percent rating under Diagnostic Code 5261 for the periods prior to and since September 2, 2011.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The December 2006 VA orthopedic examination report indicated that the Veteran reported that his left knee would give out once and a while.  The Veteran denied that he had any episodes of subluxation or dislocation.  The examiner indicated that there was no meniscal or ligamentous instability.  Additionally, at an August 2008 VA orthopedic examination, the Veteran stated that his main complaint was with his left knee giving out.  The examiner stated that there was no dislocation of the Veteran's left knee and that there was questionable recurrent subluxation based on the Veteran's reported symptoms.  However, on examination, the examiner specifically maintained that there was no lateral or medial instability on varus and valgus tension.  The McMurray's test was also negative.  

At the September 2011 VA orthopedic examination, the Veteran reported that he felt his left knee would give out.  The examiner reported that joint stability testing revealed that there was no anterior instability or posterior instability, but that there was 1+ medial-lateral instability of the left knee.  The examiner also maintained that there was no evidence of, or history of, recurrent patellar subluxation or dislocation.  Subsequent January 2012 VA treatment reports both indicated that there was no evidence of anteroposterior or mediolateral instability.  The Board notes that the Veteran is competent to report symptoms of his left knee giving out.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  However, the Board observes that the December 2006 and August 2008 orthopedic examination reports, as well the most recent January 2012 VA treatment records, all fail to show any left knee instability.  Additionally, the only reference to possible instability was pursuant to the September 2011 VA orthopedic examination report in which the examiner indicated that there was 1+ medial-lateral instability of the left knee, but that there was no anterior instability or posterior instability, and no evidence of, or history of, recurrent patellar subluxation or dislocation.  As noted above, subsequent January 2012 treatment entries showed no instability.  The Board cannot conclude, based on the evidence of record, that the Veteran is entitled to a separate 10 percent rating for instability of the left knee.  Thus, a separate compensable rating for left knee instability under Diagnostic Code 5257 is not appropriate.  

The weight of the credible evidence demonstrates that a separate 10 percent rating for limitation of extension of the left knee for the period prior to September 2, 2011, but no higher, is warranted.  The benefit of the doubt doctrine has been applied in making this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Additionally, the preponderance of the evidence is against the claim for an increase in a 10 percent rating for residuals of left knee strain/sprain; there is no doubt to be resolved, and the claim must be denied.  

The evidence shows that the Veteran's service-connected left knee disability results in pain, as well as limitation of motion of the left knee.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of left knee strain/sprain and limitation of extension of the left knee is adequate, and referral for 

extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  


ORDER

An increase in a 10 percent rating for residuals of left knee strain/sprain is denied.  

A separate 10 percent rating, but no higher, for limitation of the extension of the left knee for the period prior to September 2, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

An increase in a 10 percent rating for limitation of extension of the left knee for the period since September 2, 2011, is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


